DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.
Applicant’s election without traverse of Claims 1-14 in the reply filed on 04/21/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "graphite foam with pores,” “the pores of the graphite foam,” and “the graphite foam support pores” in page 2.  There is insufficient antecedent basis for “the graphite foam support pores.” It will be assumed to mean the graphite foam with pores.
Claim 3 recites the limitation "the particles" in page 2.  There is insufficient antecedent basis for this limitation in the claim. It is assumed to refer to the sintered particles of claim 2.
Claim 7 recites the limitation "the graphitic foam support" in page 3.  There is insufficient antecedent basis for this limitation in the claim. It is assumed to be a typo of graphite foam support.
Claim 12 recites the limitation "the gas pressure" in page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gestel (DE102015005732, translation in US20180141006 will be referenced) in view of Glanville (US20150182909).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gestel in view of Glanville further in view of Bray (US6117341).

Rejection in view of Gestel and Glanville
Claim 1: Gestel teaches an apparatus for separating a liquid from a mixed gas stream (abstract teaches a multilayer membrane device for water separation or purification or for gas separation), comprising:  	a porous graphite foam support comprising graphite foam with pores having a first pore size and a membrane support surface (Figures 1-3 show a macroporous carrier that has graphite oxide or graphite. [0030]-[0032] teach that the layers are graphite oxide or graphite and joined to a cover layer. The membrane support layer would be the side that is connecting the macroporous carrier to the cover layer. [0044] teaches the macroporous carrier has pores >50nm.);  	a porous condensation membrane layer on the membrane support surface of the graphite foam support, and interlocked with the pores of the graphite foam at the membrane support surface (The cover layer is the porous condensation membrane layer. The cover layer is taught in [0031] to be joined to the macroporous layer to form a membrane device. [0046]-[0048] teaches applying the cover layer to the rest of the system by coating in order to bind the cover layer to the other layer and improve the structural stability of the cover layer.),  	the condensation membrane layer comprising capillary condensation pores having a second pore size, the second pore size being less than the first pore size ([0045] teaches that the cover layer has pore size in the range of 0.3-1.5nm.). 
Gestel does not explicitly teach a mixed gas stream passageway in fluid communication with the condensation membrane layer; a liquid collection assembly for collecting condensed liquid from the condensation pores and the graphite foam support pores; and, a gas inlet for flowing the mixed gas stream into the mixed gas stream passageway and a gas outlet for exhausting gas from the mixed gas stream passageway.  
Glanville teaches in figures 1-2 a device for dehumidifying gas by using a membrane to remove water (abstract and [0001]). Glanville shows in figure 1 a mixed gas stream passageway in fluid communication with the membrane layer (humid gas stream 16);  	a liquid collection assembly for collecting condensed liquid from the pores (apparatus 10 with basin 26); and,  	a gas inlet for flowing the mixed gas stream into the mixed gas stream passageway and a gas outlet for exhausting gas from the mixed gas stream passageway (Gas inlet 14 and gas outlet 18).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a water purification separator membrane such as Gestel in the device of Glanville which is separating water from humid air because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the membrane separator of Gestel is/are an equivalent of the membrane of Glanville as they are both meant to be used for water/gas separation.
Claim 4: Gestel teaches an intermediate membrane layer between the condensation membrane layer and the graphite foam, the intermediate membrane layer2133246242.1 comprising pores having a pore size that is larger than the pore size of the pores of the condensation membrane layer and smaller than the pores of the graphite foam support (Figures 1-3 and [0044] teach a mesoporous intermediate layer having mores in the range of 2 nm to <50 nm, which is between the macro and cover layer.).  
Claim 5: Gestel teaches the thickness of the condensation membrane layer is from 1 to 100 µm ([0045] teaches the cover layer thickness is less than 2 µm which overlaps with this range.).  
Claim 6: Gestel teaches the membrane support surface of the graphite foam support is provided as channels thorough the graphite foam support, the channels comprising channel walls, the channel walls of the graphite foam support comprising the membrane support surface, the channels comprising the mixed gas stream passageway ([0036] teaches that it can be a multi channel element. In this case the pores must provide the channels through the structure otherwise it would not be able to separate water through it.).  
Claim 7: Gestel teaches wherein the pores of the graphitic foam support have a pore size of from 25 to 2000 µm ([0044] teaches pores > 50 nm, which includes this range.).  
Claims 8 and 9: Gestel does not explicitly teach the condensation pores have a pore size of from 2 to 100 nm or 6 to 10nm. Gestel teaches in [0045] that the pore size of the cover layer can be between 0.3-1.5 nm but also teaches the pore size of the cover layer is determined by distance between the graphene layers of the cover layer, meaning it can be changed. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal condensation pore size from 2 to 100 nm or 6 to 10 nm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Absent a proper showing of criticality or unexpected results, the pore size is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide separation between water/gas and other desired materials. MPEP 2144.05.
Claim 10: Gestel does not explicitly state the graphite foam of the graphite foam support has a thermal conductivity of from 40 W/m K to 240 W/m-K.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a desired thermal conductivity based on the material used since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 11: Glanville teaches a collection chamber for collecting liquid from the condensation membrane layer and the graphite foam support, and a liquid pump for removing liquid from the collection chamber (Figure 1 shows basin 26 for collecting liquid from the membrane. Figure 2 shows the water stream 28 leaving to meet with another stream 102. There is a device shown in the figure below in the line of the water stream 28. This appears to be moving water in a direction out of the basin 26 and would therefore read upon the claim limitation.).  

    PNG
    media_image1.png
    253
    257
    media_image1.png
    Greyscale
Figure 2 of Glanville
Claim 12: Glanville teaches a collection chamber for collecting liquid from the condensation membrane layer and the graphite foam support, and a vacuum pump for lowering the gas pressure in the collection chamber (Figure 1 shows basin 26 for collecting liquid from the membrane. [0031] teaches that there can be a vacuum generating device to create a positive vapor pressure. This reads upon a vacuum pump.).
Claim 13: Glanville teaches a cooling assembly for cooling the graphite foam support ([0031] teaches there can be a heat exchanger that cools the water in basin 26 and in turn cools the interior of the apparatus 10, which includes the membrane.).  
Claim 14: Gestel teaches a method for condensing a liquid from a mixed gas stream (abstract teaches a multilayer membrane device for water separation or purification or for gas separation), comprising the steps of:  	providing an apparatus for separating a liquid from a mixed gas stream (figures 1-3), comprising:  	a porous graphite foam support comprising graphite foam with pores having a first pore size and a membrane support surface (Figures 1-3 show a macroporous carrier that has graphite oxide or graphite. [0030]-[0032] teach that the layers are graphite oxide or graphite and joined to a cover layer. The membrane support layer would be the side that is connecting the macroporous carrier to the cover layer. [0044] teaches the macroporous carrier has pores >50nm.);  	a porous condensation membrane layer on the membrane support surface of the graphite foam support, and interlocked with the pores of the graphite foam at the membrane support surface (The cover layer is the porous condensation membrane layer. The cover layer is taught in [0031] to be joined to the macroporous layer to form a membrane device. [0046]-[0048] teaches applying the cover layer to the rest of the system by coating in order to bind the cover layer to the other layer and improve the structural stability of the cover layer.),  	the condensation membrane layer comprising capillary condensation pores having a second pore size, the second pore size being less than the first pore size ([0045] teaches that the cover layer has pore size in the range of 0.3-1.5nm.); 
Gestel does not explicitly teach a mixed gas stream passageway in fluid communication with the condensation membrane layer; a liquid collection assembly for collecting condensed liquid from the condensation pores and the graphite foam support pores; and, 4133246242.1a gas inlet for flowing the mixed gas stream into the mixed gas stream passageway and a gas outlet for exhausting gas from the mixed gas stream passageway; flowing a mixed gas stream through the mixed gas stream passageway; condensing liquid in the condensation pores of the condensation membrane layer; removing the condensed liquid from the condensation pores of the condensation membrane layer, and from the pores of the graphite foam support; collecting the removed liquid.
Glanville teaches in figures 1-2 a mixed gas stream passageway in fluid communication with the membrane layer (abstract and [0001]);  	a liquid collection assembly for collecting condensed liquid from the condensation pores and the graphite foam support pores (Figures 1-2 show water basin 26. [0031] teaches there can be a heat exchanger 40 that cools the interior of the apparatus to increase dehumidification rate.); and, 4133246242.1 	a gas inlet for flowing the mixed gas stream into the mixed gas stream passageway and a gas outlet for exhausting gas from the mixed gas stream passageway (Gas inlet 14 and gas outlet 18);  	flowing a mixed gas stream through the mixed gas stream passageway (humid gas 16);  	condensing liquid in the condensation pores of the condensation membrane layer; removing the condensed liquid from the condensation pores of the condensation membrane layer, and from the pores of the graphite foam support (apparatus 10 is performing the dehumidification on the humid gas as gas stream 17 leaves the apparatus 10 and water leaves through 28);  	collecting the removed liquid (liquid basin 26).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a water purification separator membrane such as Gestel in the device of Glanville which is separating water from humid air because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the membrane separator of Gestel is/are an equivalent of the membrane of Glanville as they are both meant to be used for water/gas separation.

Rejection in view of Gestel, Glanville, and Bray
Claim 2: Gestel and Glanville do not explicitly teach that the condensation membrane layer comprises sintered particles, the sintered particles forming the condensation pores.  
Bray teaches in figures 1-5 an analogous art of filters. Bray teaches in column 1 line 55-63 that sintered metal substrates are known in membranes.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a preferred material such as sintered metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case Bray teaches this is a known material for membranes. 
Claim 3: Bray teaches the particles comprise metal or ceramic (column 1 lines 55-58 teach sintered metal substrate). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20170292189, 9617909, 8337762, 20110168128, 7670682, 7484626, 7389639, 6875247, 20050048193, 6581375, 20020139127, 6037032, 4725359.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        06/30/2022